DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 
Response to Arguments
Due to amendments, the 35 USC 112 rejections have been withdrawn.  Regarding the prior art, applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.  The applicant argues that Okuhira teaches away from the claimed invention as it teaches using an alumite anodized span ring as an alternative to Nylon or PTFE, and that abrasive span may damage a DLC substrate.  The applicant argues that Okuhira does not discuss the sealing of the cylinder.  However, the claim does not mention a span ring.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Okuhira is concerned with abrasion as it teaches using grease and polyurethane rubber as sealants to act as lubricants (at least para 0031) as one of ordinary skill in the art would recognize the function of such a rubber gasket is to seal and prevent wear.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant further argues that the materials of Silverio have different mechanical properties than that of the claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Silverio is used to teach the polishing process which is applicable to Okuhira, not to completely substitute the materials used.  The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references, but rather whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of those references.  In re Keller, 642 F.2d 413, 425 (CCPA 1981).  One of ordinary skill can use his or her ordinary skill, creativity, and common sense to make the necessary adjustments and further modifications to result in a properly functioning device.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (“a court can take into account the inferences and creative steps that a person of ordinary skill in the art would employ”). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the techniques is obvious unless its actual application is beyond his or her skill.”  See id. At 417.
	Therefore, for at least these reasons, the rejections are maintained.  New grounds of rejection are due to amendments.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 18, and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 18, and 32-39 recites the limitation "the coating".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it is assumed that “the coating” is the deposited DLC layer.
As to claim 32, if “the coating” is the DLC layer, it is unclear if this claim further limits it’s parent claim or not.
Claims 18 and 33 are duplicate claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14, 18, 32-35, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuhira et al. (US 2017/0284428 A1) in view of Silverio (US 2014/0020555 A1)
	As to claim 13, Okuhira teaches a method for making a piston rod for a hydraulic cylinder comprising a cylindrical barrel (14 in Fig. 1) in which a piston (16) connected to the piston rod (18) moves back and forth, the barrel being closed on a first side thereof by a cap (as shown in Fig. 1 and para 0021) and at a second side thereof by a cylinder head (22) where the piston rod comes out of the barrel, the head comprising a fluid seal to prevent pressurized oil from leaking past an interface between the rod and the head (para 0031) that comprises polyurethane , the piston rod being in friction contact with the fluid seal as shown in Fig 1 (54 and 52 and para 0031), the method comprising selecting a substrate (aluminum, for example in para 0004), depositing a diamond-like carbon layer (para 0025-0026) of a thickness in a range between 1 and 5 um (para 0029) and a coating of a hardness in a range between 1000 and 4000 HV (para 0027).  Okuhira does not explicitly teach the coefficient of friction, however, the entire purpose of Okuhira is to modify the friction between the piston rod and cylinder for longer life of the components and smooth movement.  Therefore, it would have been obvious to modify this variable by routine experimentation to achieve this result.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	Okuhira does not teach a blasting or polishing process and the resulting surface roughness.  Silverio teaches a mild wear process where peaks and valleys are suppressed to a desired amount and surface roughness is reduced in para 0027.  The “mild wear process” may be considered a type of polishing or texturization process as broadly claimed.  This process optimizes the peak and valley formation for a longer lasting coating in para 0028.  Therefore, it would have been obvious to modify the peak/valley ratio variable by routine experimentation to achieve this result.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  It further would be obvious to modify the process of Okuhira to include the mild wear process of Silverio to obtain a longer lasting DLC coating.  Hydraulic oil retention, as broadly claimed, is a result that naturally flows from the claimed process as taught by Okuhira and Silverio.
	As to claim 14, the DLC film is deposited by PVD or CVD in Okuhira para 0026.
	As to claims 18 and 32-33, an underlayer (or intermediate layer) is deposited in Okuhira para 0026 with the DLC layer being ‘external’
	As to claims 34, 37 and 39, the underlayer or intermediate layer may be composed of the substrate material (aluminum) and carbon/carbide in para 0026 of Okuhira.
	As to claim 35, Silverio teaches a nitride underlayer to a DLC layer in para 0009.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuhira et al. (US 2017/0284428 A1) in view of Silverio (US 2014/0020555 A1) in further view of Shinya et al. (JP 2010150641 A)
Okuhira and Silverio do not teach a silicium under layer for the DLC layer.  Shinya teaches oxide to approve adhesion of DLC to metal substrates in the abstract.  Therefore, it would have been obvious to modify Okuhira and Silverio to include a silicon bonding layer as taught by Shinya to improve DLC adhesion.
	
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuhira et al. (US 2017/0284428 A1) in view of Silverio (US 2014/0020555 A1) in further view of Wei et al. (WO 9713886 A1).
Okuhira and Silverio do not teach a silicium under layer for the DLC layer.  Wei teaches silicium to approve adhesion of DLC to metal substrates on pp 9-10.  Therefore, it would have been obvious to modify Okuhira and Silverio to include a silicon bonding layer as taught by Wei to improve DLC adhesion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715